Citation Nr: 0734059	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a bilateral orchiectomy.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	V. A. Girard-Brady, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1971.  He served in the Republic of Vietnam from 
July 1971 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that no new and 
material evidence had been submitted to reopen the veteran's 
previously denied claim for service connection for PTSD; 
denied the veteran's service connection claims for residuals 
of a orchiectomy and hepatitis C; and denied entitlement to a 
non-service-connected pension.  

Subsequently, the RO, in a March 2005 rating decision, 
granted entitlement to a non-service-connected pension.  The 
grant of entitlement represents a complete grant of that 
benefit sought on appeal.  Thus, the Board does not have 
jurisdiction over that issue.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).   

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board observes that, in February 1998, the AOJ denied the 
veteran's claim for service connection for residuals of a 
groin injury.  In January 2001, the veteran's claim for 
service connection for PTSD was also denied.  In June 2004, 
the veteran filed to reopen his claims for service connection 
for residuals of a bilateral orchiectomy (claimed as due to a 
groin injury) and PTSD.  A December 2005 notice letter sent 
by the AOJ failed to inform the veteran of the legal basis 
regarding the previous denial of his claims for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
On remand, the appellant should be notified of the reason for 
the previous denials of his claims for service connection, to 
include the correct standard for new and material evidence 
for claims filed after August 29, 2001.  See 38 C.F.R. 
§ 3.156(a).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if his claims were 
reopened and service connection granted on appeal.  

In the present appeal, the veteran service medical records 
between December 1970 and December 1971, which were 
considered in a March 2005 Statement of the Case (SOC), are 
no longer in the veteran's claims file.  The Board notes that 
the veteran's attorney, in a June 2004 letter, had requested 
and received a complete copy of the veteran's claims file.  
On remand, the AOJ should again attempt to recover the 
veteran's U.S. Army medical records and request that the 
veteran and his attorney submit any service medical records 
that may be in their possession.

Finally, if the AOJ finds that no new and material evidence 
have been received to reopen the veteran's claims, the 
Supplemental Statement of the Case issued to the appellant 
must include the laws and regulations pertaining to new and 
material evidence, with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination.  See 38 U.S.C.A. §§ 5103, 5103A, 7105(d) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.156(a), 19.29 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2007) is 
fully satisfied.  In particular, VA must 
send the appellant a corrective notice, 
that: (1) explains the information or 
evidence needed to reopen his previously 
denied claims for service connection for 
residuals of bilateral orchiectomy and 
PTSD; VA must not only advise him of what 
constitutes new and material evidence 
needed to reopen a service connection 
claim, but must also inform the veteran 
of the bases upon which his prior claims 
were denied under the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and (2) 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should request from the 
veteran and his attorney any service 
medical records in their possession or, 
again, request from the National 
Personnel Records Center (NPRC), 
Department of the U.S. Army, and any unit 
with which the veteran was affiliated, 
for the veteran's complete service 
medical records for his active duty 
service from December 1970 to December 
1971, including clinical records and 
hospital medical records.

3.  The AOJ should issue a Supplemental 
Statement of the Case with the 
appropriate laws and regulations 
regarding new and material evidence to 
reopen a previously denied claim, to 
include 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).  This 
Supplemental Statement of the Case should 
also include any evidence added to the 
record since the March 2005 Statement of 
the Case.  The appellant and his attorney 
should be given the opportunity to 
respond thereto before the case is 
returned to the Board for further review. 

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claims.  
No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant and his 
attorney have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



